SUPPLEMENTAL ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
This notice supplements the 3/15/2021 notice, specifically supplementing the reasons for allowability regarding 35 USC 103.
The 3/15/2021 notice and its associated documents, including the examiner's amendment therein, remain in effect.

Reasons for allowance
3/4/2021 claims 1-3, 5-13 and 16-18, as further amended above, remain allowed for the reasons of record and as summarized here.  (Claims 4 and 14-15 were canceled.)

Regarding 35 USC 103 (supplementing the 3/15/2021 reasons for allowance)
The claims are free of the analogous art at least because close art, e.g. as found in the literature search, either individually or in obvious combination, does not teach the recited combination of parsing, calculating a likelihood of correct insert identification using a Bayesian inference algorithm informed by internal self-consistency and generating a progenitor collection catalog comprising pool address coordinates and corresponding sequences.  
For example, publications as cited on the attached form 892 pertain to the instantly claimed embodiments.  Among these publications, the inventor publications Anzai 2017, Anzai 2016 and Baym 2016 are not prior art but do describe the instant invention, the technology field and the related art.  None of the related art, e.g. art on microbial collections such as Vandewalle 2015 and DeJesus 2013, teaches the instant invention, for example because such art lacks the instant collection addressing methods, as described above and as instantly claimed.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the 

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631